 WRIGHT MOTORS, INC.WrightMotors,Inc. and Local 215,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.Case 25-CA-6576January 23, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOUpon a charge filed on October 2, 1974, by Local215, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and HelpersofAmerica,herein calledthe Union, and duly served on WrightMotors, Inc., herein called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 25,issued a complaint on October10, 1974,alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and(1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnoticeof hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 19,1973, followinga Board electionin Case 25-RC-5320, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; Iand that,commencing on or about July 17, 1974, and at alltimes thereafter,Respondent has refused,and con-tinues to date to refuse,to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On October 17, 1974, Respondent filed itsanswer to the complaint admitting in part, anddenying in part,the allegations in the complaint.On November 1, 1974, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment and to strike portions of theRespondent's answer to the complaint.Subsequently,on November19, 1974,the Board issued an ordertransferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted.Respondent thereafter filed a response toNotice To Show Cause.1Officialnotice is taken of the record in the representation proceeding,Case25-RC-5320,as the term "record" is defined in Secs. 102.68 and102.69(8) of the Board's Rules and Regulations,Series 8, as amended. SeeLTV Electrosystems,Inc.,166 NLRB938 (1%7),enfd.388 F.2d 683(C.A. 4,216 NLRB No. 50279Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answerto the complaint and response to theNotice To Show Cause, Respondent opposes theinstantmotion on two grounds. First it argues thatthe certification issued the Union in the underlyingrepresentation proceeding is invalid because chal-lenges to two ballots therein were erroneouslysustained, or that a hearing is required thereon.Second, Respondent argues that this proceeding isbarred by Section 10(b) of the Act because its allegedrefusal to bargain occurred more than 6 months priorto the filing of the charge and moves for SummaryJudgment and dismissal of the complaint on thisbasis. The General Counsel, in support of his motion,argues that the issue concerning the challengedballots was litigated in the representation proceedingand thus may not be relitigated herein, and that thisaction is not barred by Section 10(b) because theUnion's request to bargain was within 6 months ofthe filing of the charge. On essentially the samegrounds, the General Counsel also moves to strikethose portions of Respondent's answer which put theabove-mentioned matters in issue.With regard to Respondent's contention that thechallengesto two ballots should have been overruled,we have reviewed the record in the representationproceeding, Case 25-RC-5320, to the extent neces-sary to determine if this issue was litigated therein, assubmitted by the General Counsel. It appears thatthe election conducted on June 5, 1973, pursuant to aStipulation for Certification Upon Consent Electionresulted in a 14 to 12 vote in favor of the Union, with3 challenged ballots.After an investigation, theRegional Directorissueda report,interalia,on thechallenges,recommending that the challenges of twoballotsbe sustained as the ballots were cast byemployees who were close relatives of owners andmanagersof the Respondent, and the remainingchallenged ballot be left unresolved as it was nolonger determinative of the election results.Re-spondent filed exceptions to this report, with affidav-its attached, together with various motions, basicallyassigningerror to the Regional Director's findingsand recommendations. On October 19, 1973, theBoard issued a Decisionand Certification of Repre-1968);Golden Age BeverageCo.,167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va., 1957);FollettCorp.,164 NLRB378 (1967),enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA. 280DECISIONSOF NATIONALLABOR RELATIONS BOARDsentative,inwhich it noted that Respondent'sexceptions raised no material issues warrantingreversalor modification of theRegional Director'sfindings and recommendations and adopted thesame,and certified the Union. Thereafter, Respond-ent filed further exceptions and a motion to reconsid-er the Board's ruling,asserting that the representa-tion proceeding should be consolidated with pendingunfair labor practice proceedings for hearing, andnoting that the Board had erred in its designation ofone of the employees whose ballot had beenchallenged. On November 6, 1973, the Board deniedRespondent'smotion as it did not contain anythingnot previously considered by the Board, and correct-ed the inadvertent error in its previous decision.It thus appears that the General Counsel's positionissound,as the issues concerning the challengedballots, including the hearing thereon,were raisedand considered in the underlying representationproceeding.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigatedin a priorrepresentation proceeding.2All issuesraisedbytheRespondent in thisproceeding were or could have been litigated in theprior representation proceeding,and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allegethat any specialcircumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.With regard to Respondent's contention that thisproceeding is barred by Section 10(b), we note thatthe complaint alleges that the Union requestedbargaining with Respondent on January 30, April 2,and July 8, 1974, and that Respondent refused tobargainon February 1, April 2, and July 17, 1974,respectively.In its answer to the complaint, Re-spondent denies the April 2,1974, request andrefusal, but does not dispute the July request andrefusal which are also supported by uncontrovertedlettersof the Union's request and Respondent'srefusalbearing the July dates attached to thecomplaint as exhibits. Inasmuch as the charge wasfiled on October2, 1974,some 3 months after theUnion's request and Respondent's refusal to bargain,and as thedutytobargain upon request is acontinuing one,3 we find no merit in Respondent'scontention.Accordingly,Respondent'sMotion forSummary Judgment and for dismissal of the com-plaint are hereby denied.In view of the foregoing determinations, we shallgrant the General Counsel's Motion for SummaryJudgment and motion to strike those portions ofRespondent'sanswer raising the issuesresolvedherein.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is an Indiana corporation with itsprincipal office and place of business located inEvansville,Indiana,where it is engaged in the sale,service,and distribution of new and used cars,accessories,parts, and related products.During thepast 12 months,a representativeperiod,Respondent,in the course and conduct of its business operations,sold and distributed products, the gross value ofwhich exceeded $500,000. During the same period,Respondent shipped and transported products val-ued in excess of $50,000 from its place of business ininterstate commerce directly to States other than theState of Indiana. During the same period,Respond-ent received goods valued in excess of $50,000transported to its place of business in interstatecommerce directly from States other than the State ofIndiana.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policiesof the Actto assertjurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDLocal 215,InternationalBrotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labororganizationwithin themeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentationProceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:7 SeePittsburghPlate Glass Co. v. N.L.RB.,313 U.S.146, 162(1941);3Louisiana Bunkers, Inc.,163NLRB 656,659 (1%7).Rules and Regulations of the Board,Sees. 102.67(1) and 102.69(c). WRIGHT MOTORS, INC.Allmechanics,bodymen,painters,generallaborers, partsmen and service writersemployedby the Employerat its Evansville, Indianaestablishment:but excludingallofficeclericalemployees,dispatchers,all professionalemploy-ees, all guards,and supervisors as defined in theAct.2.The certificationOn June 5, 1973, a majority of the employees ofRespondent in said unit,in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 25 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployeesin said uniton October 19, 1973, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about July 8,1974, and at alltimes thereafter,theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or aboutJuly 17,1974, and continuing atall times thereafter to date,theRespondent hasrefused,and continues to refuse,to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,sinceJuly 17,1974, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit,and that,by such refusal,Respond-ent has'engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above,occurring in connection with its opera-tions described in section I, above,have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of commer-ce.V. THE REMEDY281Having found that Respondent has engaged in andisengaginginunfair labor practices within themeaningof Section 8(a)(5) and (1) of the Act, weshall order thatitceaseand desist therefrom, and,uponrequest,bargain collectively with the Union asthe exclusive representative of all employees in theappropriateunit,and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tionas beginningon the date Respondent commenc-es tobargain in good faith with the Union as therecognizedbargaining representative in the appropri-ate unit.SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);BurnettConstruction Company,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57,(C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, ' makes the following:CONCLUSIONS OF LAW1.Wright Motors, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Local 215, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act.3.Allmechanics, body men, painters, generallaborers, partsmen and service writers employed bythe Employer at its Evansville, Indiana establish-ment: but excluding all office clerical employees,dispatchers, all professional employees, all guards,and supervisors as defined in the Act, constitute aunitappropriate for the purposes of collectivebargaining within themeaningof Section 9(b) of theAct.4.Since October 19, 1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about July 17, 1974, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent has 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Wright Motors, Inc., Evansville, Indiana, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local 215, Interna-tionalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:Allmechanics,bodymen, painters, generallaborers, partsmen and service writers employedby the Employer at its Evansville, Indianaestablishment: but excluding all office clericalemployees, dispatchers, all professional employ-ees, all guards, and supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody suchunderstanding in asigned agreement.(b) Post at its Evansville, Indiana, facility copies ofthe attached notice marked "Appendix"4 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 25, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaft-er, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any othermaterial.(c)Notify the Regional Director for Region 25, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgmentof a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United StatesCourt ofAppeals Enforcingan Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Local215, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:Allmechanics, body men, painters, generallaborers, partsmen and service writers em-ployed by the Employer at its Evansville,Indiana establishment: but excluding allofficeclericalemployees, dispatchers, allprofessionalemployees,allguards,andsupervisors as defined in the Act.WRIGHT MOTQRS, INC.